Per curiam.
On May 1, 2000, based on the admission of Respondent James Joseph Gormley that he had been convicted of a felony in the United States District Court for the Southern District of West Virginia and had thereby violated Standard 66 of Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia, this Court accepted Gormless petition for voluntary suspension of his license to practice law pending the appeal of his conviction. In the Matter of James Joseph Gormley III, 272 Ga. 366 (529 SE2d 612) (2000). Since the time of his suspension, the United States Court of Appeals for the Fourth District has affirmed the judgment of conviction entered against Gormley and the United States Supreme Court has denied his petition for a writ of certiorari. Gormley v. United States, 535 U. S. 989 (122 SC 1544, 152 LE2d 469) (2002).
Following the conclusion of Gormley’s appeals, a special master conducted a hearing pursuant to Bar Rule 4-106 (f) (1) to determine the appropriate level of discipline to be imposed for his violation of Standard 66. Gormley participated in the hearing via telephone conference. The special master found that Gormley had been convicted of felonies and his appeals had been exhausted, and concluded that *680Gormley should be disbarred for his violation of Standard 66. The special master’s report was filed in accordance with Bar Rule 4-217 (c) and both the State Bar and Gormley have waived any right to file exceptions with this Court or request oral argument since neither party requested a Review Panel review pursuant to Rule 4-217 (d).
Decided June 2, 2003.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
We agree with the special master’s determination that Gormley be disbarred. Accordingly, Gormley hereby is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.